As filed with the Securities and Exchange Commission on March 29, ^ Registration No. 33-55979 811-7223 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / /X/ Pre-Effective Amendment No. // Post-Effective Amendment No. ^ 12 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY /X/ ACT OF 1940 Amendment No. ^ 13 /X/ (Check appropriate box or boxes) PUTNAM CLASSIC EQUITY FUND (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) // immediately upon filing pursuant to paragraph (b) /X/ on March 30, ^ 2006 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH MAZOR , Vice President PUTNAM CLASSIC EQUITY FUND One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W.
